Citation Nr: 1621049	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to September 1992.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the issues of entitlement service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in April 2016.  A copy of the transcript has been associated with the claims file.

The Board notes that the Veteran withdrew the issue of entitlement to service connection for bilateral hearing loss, on the record, during the April 2016 hearing.  Therefore, entitlement to service connection for tinnitus is the only issue that remains on appeal before the Board.

The Board also notes that the Veteran filed a notice of disagreement (NOD) with respect to a February 2008 rating decision which, in pertinent part, denied the issue of whether new and material evidence was sufficient to reopen the claim for entitlement to service connection for condyloma acuminata.  In November 2009, the RO issued a statement of the case.  In January 2010, the Veteran attempted to perfect her appeal by filing a VA Form 9.  However, in February 2010, the RO notified the Veteran that the VA Form 9 was not timely filed, and further explained that the RO would not be taking action on the appeal with regard to the new and material evidence claim.  Finally, the RO informed the Veteran of her right to appeal the determination that the VA Form 9 was not timely filed.  Because the Veteran did not appeal that determination, the Board finds that no appeal was initiated with respect to the new and material evidence claim, or whether the January 2010 VA Form 9 was not timely filed.  Therefore, those issues are not on appeal before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As the Board's decision to grant entitlement to service connection for tinnitus is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis and organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Tinnitus is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran has claimed entitlement to service connection for tinnitus, which she contends developed as a result of acoustic trauma she suffered during service.  

As an initial matter, the Veteran has a current diagnosis of tinnitus as evidenced by the April 2010 VA examination, and January 2009 and July 2014 VA audiology consultations.  As such, the Board finds the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board also finds that the evidence shows that the Veteran had in-service acoustic trauma.  Specifically, the Veteran's certificate of discharge shows that she served as an aviation supply clerk.  In addition, the Veteran reported working on a flight deck during service, and was unable to recall whether hearing protection was provided or worn.  In her claim for benefits, the Veteran stated that she routinely delivered parts to a flight line of F-16 aircraft and helicopters, and worked in an airline hangar where she "was never afforded any hearing protection."

The Veteran is competent to report the onset and circumstances of her in-service acoustic trauma, see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and the Board finds that her statements in this regard are credible, as there is no evidence to contradict her reports.  Moreover, the Board notes that in-service acoustic trauma has already been conceded by VA in its denial of service connection for bilateral hearing loss and tinnitus.  See January 2013 Statement of the Case.  Therefore, the claim turns on whether the Veteran's tinnitus is related to her in-service acoustic trauma.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence is in relative equipoise regarding whether the Veteran's tinnitus had its onset in service.

In this regard, the Board notes that the Veteran's service treatment records reflect that she never complained or, nor sought treatment for, symptoms of tinnitus while in service.  None of the in-service examination reports of record, including the Veteran's December 1991 overseas screening examination and June 1992 separation examination, note a clinical abnormality of the ears.  The Veteran also denied any past or current ear complaints in her multiple medical history reports, including the June 1992 separation medical history report.

A January 2009 post-service VA treatment record shows that the Veteran underwent an audiology consultation where she reported tinnitus "occurring several times a week lasting approximately 90 seconds."  The Veteran stated that she had previously experienced "transient tinnitus," but that her symptoms had gotten markedly worse approximately 6 weeks prior to the consultation.

The RO obtained a VA examination opinion in April 2010.  The Veteran reported noise in the right ear occurring about once a week and lasting about 45 seconds to a minute.  The Veteran reported that her tinnitus became more noticeable, to the point where it was bothersome, approximately two years prior to the examination.  Following review of the claims file, the VA audiologist opined that the Veteran's tinnitus was not caused by or a result of acoustic trauma sustained during military service.  The audiologist stated that the Veteran's tinnitus was as likely as not a symptom associated with the Veteran's mild high frequency sensorineural hearing loss.  As a rationale she cited the Veteran's normal hearing sensitivity upon entrance to, and separation from, military service.  In addition, the examiner noted that there is no documentation in the Veteran's service medical records of complaints of tinnitus.  Finally, the examiner stated that the Veteran's reported tinnitus is not pathologic, which is ear noise that lasts at least 5 minutes, and occurs at least two times per week.

An additional VA treatment record shows that the Veteran underwent an audiology consultation in July 2014.  During the consultation, the Veteran reported worsening tinnitus and hearing loss.  In addition, the Veteran reported "constant bilateral tinnitus with onset since military."

During an April 2016 Board video conference hearing, the Veteran testified that she worked among aircraft while she was in the military for approximately eight to 12 hours per day, Monday through Friday, and for constant 72-hour periods during weekend watches.  In addition, the Veteran testified that she first noticed the ringing in early 1993, less than one year after service.  The Veteran also stated that she did not initially seek help for the ringing in her ears because she "wasn't aware of exactly what the ringing was."

Although the April 2010 VA examiner opined that the Veteran's tinnitus was not caused by or the result of service, the Veteran has consistently asserted that she has experienced ongoing, recurrent tinnitus since service.  As noted above, the Veteran reported tinnitus predating VA audiological evaluations in January 2009 and April 2010.  In addition, the Veteran expressly stated that she had experienced symptoms of tinnitus since service during a July 2014 VA audiological evaluation, and during an April 2016 Board hearing.  A lay person is competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Since tinnitus is a subjective condition, the Veteran is also found to be credible regarding her description of his recurrent tinnitus.  The Veteran's reports of ongoing symptoms since service are competent and credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.

When the negative April 2010 VA opinion is weighed against the Veteran's competent and credible reports of a continuity of symptomatology and the onset of tinnitus during service, the evidence is in equipoise on the issue.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


